Title: Vergennes to the American Commissioners, 24 September 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 24. 7bre. 1778.
Par la lettre que vous m’avez fait l’honneur de m’écrire le 28 du mois dernier, Messieurs, vous avez demandé l’entrée libre dans le Royaume et l’Exemtion de tous droits des effets de beaucoup d’Américains qui se trouvent en Europe, et qui sont dans le dessein de retourner dans leur patrie. J’ay communiqué votre demande à M. Necker, et je joins ici une copie de sa réponse; vous y verrez les justes raisons qui s’opposent à la grace que vous avez sollicitée, et les mesures qui pourront être prises pour favoriser l’entrée et la sortie du Royaume des effets que les américains voudront faire passer en Amerique.

M. Francklin, Lée et Adams

